NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE A. SABA; NABEEL SLAIEH,                  No.    17-56827

                Plaintiffs-Appellants,          D.C. No.
                                                5:17-cv-01389-JVS-SP
 v.

MARK D. HOULE, individually and as U.S. MEMORANDUM*
Bankruptcy Judge; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted November 18, 2019**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      George A. Saba and Nabeel Slaieh, proceeding pro se, appeal the district

court’s judgment dismissing their action alleging claims under 42 U.S.C. §§ 1981,

1983, and 1985 and state law. These claims stem from Slaieh’s Chapter 7

bankruptcy case, where Saba was Slaieh’s counsel. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review the district court’s dismissal de novo. Leeson v.

Transamerica Disability Income Plan, 671 F.3d 969, 974 (9th Cir. 2012) (lack of

subject matter jurisdiction); Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916,

922 (9th Cir. 2004) (absolute immunity). We affirm.

      The district court properly dismissed the claims against Judge Houle as

barred by absolute immunity. See 42 U.S.C. § 1983 (barring injunctive relief

against judicial officers for their judicial conduct “unless a declaratory decree was

violated or declaratory relief was unavailable”); Mireles v. Waco, 502 U.S. 9, 9,

11-12 (1991) (per curiam) (judges are absolutely immune from suits for damages

based on their judicial conduct except when performing nonjudicial functions or

acting in the complete absence of jurisdiction).

      The district court properly dismissed the claims against Chapter 7 Trustee

Simons and Simons’s counsel and real estate broker as barred by the Barton

doctrine. See Barton v. Barbour, 104 U.S. 126, 129 (1991); Beck v. Fort James

Corp. (In re Crown Vantage, Inc.), 421 F.3d 963, 970-71 (9th Cir. 2005) (the

Barton doctrine requires “that a party must first obtain leave of the bankruptcy

court before it initiates an action in another forum against a bankruptcy trustee or

other officer appointed by the bankruptcy court for acts done in the officer’s

official capacity;” without such leave, “the other forum lacks subject matter

jurisdiction over the suit”). Moreover, because Saba has not alleged that these


                                          2
defendants caused him injury, he lacks standing to bring any claims against them.

See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (explaining the

constitutional requirements of standing).

      AFFIRMED.




                                            3